Citation Nr: 1617166	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin condition, to include dermatoses, and to include as due to an undiagnosed illness and exposure to hazardous materials.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1979 and from February 2003 to April 2004.  The Veteran also has various periods of active duty for training and/or inactive duty training with the Army National Guard.    

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.     

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2011.  A copy of the transcript of this hearing has been associated with the claims file.   

This case was previously remanded by the Board, in December 2011 and again in October 2013, for further development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in these remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's skin condition, to include dermatoses, is causally related to active service, to include as due to an undiagnosed illness and exposure to hazardous materials.


CONCLUSION OF LAW

The criteria for service connection for a skin condition, to include dermatoses, have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in June 2009 satisfied the duty to notify provisions with respect to service connection as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records, VA medical center (VAMC) records, and identified private treatment records, and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided a VA examination in January 2012 with regard to his skin condition, and a report of this examination has been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner took a detailed history from the Veteran which was consistent with the evidence of record; examined the Veteran and conducted appropriate diagnostic testing; and considered the Veteran's reported symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the examiner provided an addendum opinion in November 2013 noting his review of the Veteran's claims file and explaining his medical opinion.  Thus, the examination is adequate.   

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Other Due Process Considerations

As noted above, the Veteran was afforded a hearing before the undersigned VLJ in September 2011.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his skin disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The Veteran was assisted at the hearing by his representative.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The Veteran was asked whether he felt that everything was covered during the hearing, and the Veteran responded that it was.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In addition, as noted in the Introduction, this case was previously remanded by the Board in December 2011 and October 2013.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

The December 2011 remand directed the RO to obtain and associate with the claims file VA treatment records and private medical records, and to provide the Veteran a VA examination to determine the nature and etiology of the Veteran's diagnosed skin disorders.  The record reflects that the RO obtained the Veteran's VAMC records and associated them with the claims file.  In addition, the RO also obtained relevant private medical records adequately identified by the Veteran, and provided the Veteran with an adequate VA examination.  Thus, the Board finds that the VA at least substantially complied with the December 2011 remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

The October 2013 Board remand directed the RO to obtain a supplemental medical opinion on the issue of entitlement to service connection for a skin disability and relevant dermatological records, particularly any from 2001 or 2002.  Pursuant to this remand, the RO obtained an addendum medical opinion in November 2013.  In addition, a letter dated in November 2013 requested that the Veteran provide the RO with identifying information and releases, if necessary, for any additional medical records relevant to this claim.  In January 2014, the Veteran, through his representative, indicated that he had no additional evidence to provide in regards to this claim.  Accordingly, the Board finds that VA at least substantially complied with the October 2013 Board remand.  See id.

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Special service connection rules exist for veterans of the Persian Gulf War.  38 C.F.R. § 3.317.  These veterans simply must manifest objective indications of a qualifying chronic disability either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a compensable degree within the presumptive period after such service.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications include signs or symptoms involving the skin.  38 C.F.R. § 3.317(b).  A qualifying chronic disability includes an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders), and a diagnosed illness that VA determines via regulation warrants a presumption of service connection (to date, there are none).  38 U.S.C.A. § 1117(a)(2).  Like with presumptive service connection, there is no nexus requirement.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  


Analysis

The Veteran contends that his skin condition is the result of his service during the Persian Gulf War.  In particular, he cites exposure to environmental hazards in Iraq, where he was deployed from April 2003 to March 2004, as the cause of his skin condition.    

Service treatment records reflect that in August 2003, during his deployment, the Veteran was treated for a mole-type bump on the left side of his chest, which was diagnosed as superficial cellulitis.  A notation indicates that the Veteran also had this condition one year earlier, i.e., prior to his deployment.  In his post-deployment health assessment, dated March 2004, the Veteran reported having no skin diseases.  He again reported having no skin diseases in his August 2004 report of medical history.  

In April 2009, VAMC records show that the Veteran sought medical consultation for a red rash on his face and brown spots on his legs.  He reported having these symptoms since returning from Iraq.  The Veteran had a dermatology consultation in May 2009 regarding "red spots" on his face, which were not present at the time of the appointment.  He was shown a picture of rosacea and stated that his condition appeared "just like that."  The Veteran reported a history of significant sun exposure and symptoms that included increased erythema with papules and pustules.  The Veteran was diagnosed with actinic keratosis, mild papulopustular rosacea, and pigmented purpuric dermatoses (Schamberg disease).  The dermatologist stated that the etiology was unknown for rosacea, but cited as potential contributing factors vasculature, climatic exposures, matrix degeneration, chemicals and ingested agents, pilosebaceous unit abnormalities, and microbial organisms. 

VAMC records from October 2012 reflect a complaint by the Veteran of rashes on both arms that itched and scabbed and had been present for a long time.  On examination, the physician noted that both arms exhibited a papulosquamous rash on an erythematous base with no vesicles.  The Veteran was diagnosed with dermatitis.  

At his VA hearing in September 2012, the Veteran testified that he was near burn pits while stationed in Iraq and that he believes this, or other environmental exposures, may have caused his skin condition.  Specifically, he cited exposure to munitions, dust, and temperatures of up to 130 degrees Fahrenheit as possible causes of the condition.  The Veteran testified that he did not have any type of skin condition before being deployed.  After returning from Iraq, the Veteran stated that he started having rashes, as well as bumps, flakiness, and scaliness, on his left and right forearms.  He noted that fourteen or fifteen bumps had to be removed from his arms.  

The Veteran was afforded a VA examination in January 2012, at which time he was diagnosed with actinic keratosis and carbuncle of the right axilla.  The examiner also noted a history of rosacea, Schamberg disease, actinic keratosis, and carbuncle of the right axilla.  The Veteran reported having lesions on his arms, face, and ears, which were removed in May 2009.  The examiner observed that the Veteran had coarse, dry, and flaky skin on his forearms and a deep, palpable, cyst-like structure at the right axilla.  The examiner concluded that it was less likely as not that the Veteran's skin condition was related to military service, noting that actinic keratosis occurs as a result of lifetime exposure to the sun, while the carbuncle was an isolated abscess that had only appeared within the past year.  

In a December 2013 supplemental opinion, the VA examiner again stated that the Veteran's skin condition was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there were no objective findings of mild papulopustular rosacea or Schamberg disease in the Veteran's service treatment records or in any medical records until May 2009.  The examiner explained that Schamberg disease and papulopustular rosacea are diagnosable conditions with unknown etiologies.  In addition, papulopustular rosacea is a common condition in the United States.  For these reasons, the examiner concluded that there was no likely association between the Veteran's skin condition and his service in Iraq.  
    
The Veteran submitted two opinions from his private physician.  A September 2011 letter noted that the Veteran's medical conditions since active duty service included "skin problems that have had to be biopsied."  In February 2014, the physician opined that he was "over 50 percent certain" that the Veteran's skin disease was "due to an infection which he contracted while on active duty overseas."  

First, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.317.  Although the Veteran served in Southwest Asia during the Persian Gulf War, the medical evidence of record does not show that the Veteran's skin condition cannot be attributed to any known clinical diagnosis.  In fact, the Veteran's current skin condition has been clinically diagnosed as actinic keratosis, mild papulopustular rosacea, pigmented purpuric dermatoses (Schamberg disease), and carbuncle of the right axilla.  The existence of diagnoses for the Veteran's skin condition firmly rules out the possibility of it being a symptom of an undiagnosed illness.  38 C.F.R. § 3.317.  Therefore, service connection for a skin condition as an undiagnosed illness is not warranted.  

The Board has also considered whether the Veteran is entitled to service connection on a direct-incurrence basis.  During the pendency of this appeal, the Veteran has been diagnosed with actinic keratosis, mild papulopustular rosacea, pigmented purpuric dermatoses (Schamberg disease), and carbuncle of the right axilla.  Accordingly, there is evidence of a current skin condition.  

As to an in-service injury, the record reflects that the Veteran had superficial cellulitis while in Iraq, but that he also had this condition prior to his deployment.  The Veteran reported in his March 2004 and August 2004 medical assessments that he did not have any skin conditions during service.  Nevertheless, the Veteran contends that his exposure to hazardous materials in Iraq caused his current skin condition.    

Turning to the nexus requirement, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's skin condition and his active duty service.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  The credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

In this case, the Board finds that the VA examiner's opinions are entitled to probative weight because they are based on personal examination of the Veteran, a thorough review of the relevant evidence of record, the examiner's knowledge and expertise as a medical clinician; and they are supported by appropriate rationale.  As to Schamberg disease and papulopustular rosacea, the VA examiner cited the length of time between the end of active duty and the development of these conditions, as well as the lack of evidence that the Veteran experienced them during service, in concluding that they are less likely as not related to service.  The examiner also explained that Schamberg disease and papulopustular rosacea have unknown etiologies.  He cited a lifetime of sun exposure as the cause of actinic keratosis and noted that the carbuncle was an isolated abscess that arose many years after service.

The examiner's opinions are also consistent with the evidence of record.  At the conclusion of his active duty, the Veteran denied having any skin condition.  Moreover, despite receiving medical treatment at VAMCs for other conditions in the years following his discharge, the Veteran did not complain of a skin condition until April 2009.  Accordingly, the Board accepts the VA examiner's opinions as probative evidence that the Veteran's current skin condition is less likely as not etiologically related to service.  

The opinion of the Veteran's private physician is afforded relatively less probative weight.  The physician stated that he believe the Veteran's skin condition is "due to an infection which he contracted while on active duty overseas."  However, the physician did not explain his basis for this assertion.  He provided no information about that nature of the infection, the Veteran's current diagnosis, or the relationship between the two.  Moreover, the physician did not indicate whether he had an opportunity to review the Veteran's medical records or provide an in-person examination.  Thus, the Board finds that the private physician's February 2014 opinion is of limited probative value and is outweighed by the VA examiner's well-reasoned negative nexus opinion.  

The Board has considered the Veteran's statements relating his current skin condition to his active duty service in Iraq.  However, determining the etiology of a skin condition is a complex medical question that requires medical knowledge and expertise.  The Veteran has not been shown to possess the requisite medical training or knowledge to medically attribute his current skin condition to his service in Iraq.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose a skin condition or provide a nexus opinion as to his current skin condition.  The VA examiner's opinions, on the other hand, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1).  Because the Veteran is not competent to opine on complex medical issues such as diagnoses or causation of a skin condition, his statements do not weigh against the probative value of the VA examiner's negative nexus opinion.  

Finally, the record does not demonstrate that the Veteran had a chronic skin condition during active service or for many years thereafter.  The Veteran has not alleged a continuity of symptoms, and his diagnosed skin conditions are not included in the list of chronic conditions under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim for entitlement to service connection for a skin condition.  See Walker, 708 F.3d 1331.  The Board thus concludes that the record does not show that service connection for a skin condition is warranted based on in-service occurrence or continuity of symptoms.

For these reasons, the Board finds that the claim of entitlement to service connection for a skin condition, to include dermatoses and to include as due to an undiagnosed illness and exposure to hazardous materials, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a skin disability, to include dermatoses, claimed as due to an undiagnosed illness and exposure to hazardous materials, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


